Title: To James Madison from Elizabeth Reed Cooprew, 22 April 1812
From: Cooprew, Elizabeth Reed
To: Madison, James


Hond Sir
April 22 1812 Portsmoth
I am very sory to trouble with any complaints at all. A thing I dont make a practice off to any person in this World. And only to the Gods whos being is not in flesh and blood. But by your takeing no notice in the Litteral Sence of the Word of My complaints perha⟨ps⟩ you think I am Derang’d. But It is very far from it altho I am fully convinc’d that their has been Attempts made on My Life, more then Once. And in Jany. particular. After I went to Bead at John Druman Tavern And Lock’d the Door; sometime after ⟨when⟩ all was still And Silent Night. Without hearing any person coming up the Stairs The Door was braking open as if A person had an ax doing It. I was not asleep for I was wak’d by A Superior power to be on My Guard against the Murder that was intended against me. I was very much frightned. I jump’d out of the bead and run to the Window and Lifted up the Sash call’d for help. This made them Stop. I set up all the rest of the Night. In the Morning when I went down I ask’d the Mistress of the familey what was the reason she did not come to me when I call’d in the night for some person ⟨was⟩ braking in the Room. She said she heard nothing Of It. I was inform’d they said I was very apt to do ⟨so⟩ in the night this was to make people think nothing of It. I believe John Druman has Murder’d Many people ⟨so?⟩ Whom some perhaps had a peique against And would spake to him to put them to death by Magick or witchcraft. I know it must be so. For Spirits Of people have told me of their being Murder’d their.
One Said to me one Night as I was on My knees—
To Apparances And then stop’d. I ask’d him what he ment by that word. He answer’d to apperances I died at John Druman’s but he came up stairs in the Night and shot me in the Ear. He said I came from the West Indies and had Seven thousand Pound. He open’d his eyes when he shot him; and said something. John Druman had him buried and pretnded he died sudenly and had not Money enough to bury him. ⟨It⟩ is not now in my Power to tell all what Departed Spirits has said to me about their being Murdered at that Tavern for their money. And My Two brothers among the rest. Joseph & James Whid⟨bre?⟩. Our Lord Jesis informd of my brother Joseph being murder’d their this month Twelve Months past. This may look like enthusism to you but It is truth I am fully convinc’d. And if their was A King in America I beleve I should have been redress’d long ago by him.
But in those days their is no King in Isral And every man ⟨does?⟩ that which is pleasing in his own eyes. For so it seems now as well as in the Days of the Gudges in Scripture. Or the sheriffs would not take my property as they have done. And one by the Name of Pendexter in this Town, who keep me out of some black people and the Money; he receiv’d from Mrs ⟨S?⟩ Mertain that mention’d in the Letter I wrote to You first. And Mr James Dawley altho a Methodist I cant get him to give me up my papers belonging to My husband Estate which he got by administering on Mr Mertains Estate who, took them from me to do some business. Being my Security for Administering on Mr Cooprews Estate. I cant get Money for cloths nor any thing Else from John Hodges who they or the Court as he says give my property up to. But Mr Mathews one of the Magistrates denied it. And said A year ago he would write to the Governer about it. But It remains as yet on the Docket that Mr Hodges was appointed my childs Guardian. A common Tavern Keeper. This is Amarican Liberty where Vice prevails and Impious men bear sway. As to My Pedigree my Familey in Carolina. And My Granma by the Mothers side came from Glouster County in Virginia a Miss Lande⟨rs?⟩. My Father Mr Joseph Reed liv’d and died in Durants where I was Married and come from. I want to go to Carrolina this Spring or Summer if I can get Money from the Man who keeps Me out My property. I have not had from him only fiveteen Dollars since last August Twelvemonth he pretends to pay My board after a fashion. I should not been allow’d to had any connection with such a Man by my Relations. As is now got the impudence to keep my Son and dont allow him to come and see me. He married Mr Cooprews sister but the Familey was not willing. I did not intend to write so much But I thought the President was the best person to tell my Complaints to. And am Hond. Sir Very Respectffully
Elizabeth reed Cooprew
